IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS

DELTA DIVISION
JARELL D. TERRY PLAINTIFF
ADC #149998C
V. No. 2:20-cv-155-DPM-PSH
SIDNEY LARRY,
Former Sergeant, Brickeys Max, and
DEVINE MAIDEN,
Lieutenant, Brickeys Max DEFENDANTS
ORDER

On de novo review, the Court adopts Magistrate Judge Harris’s
partial recommendation, Doc. 43, and overrules Terry’s objections,
Doc. 44. FED. R. Clv. P. 72(b)(3). Terry’s official capacity claims for
money damages are dismissed without prejudice. Nix v. Norman, 879
F.2d 429, 431-32 (8th Cir. 1989). Defendants Sidney Larry and Devine
Maiden no longer work at the Arkansas Department of Correction.
Terry’s claims for injunctive relief are therefore dismissed without
prejudice as moot.

So Ordered.

wPrgrtell
D.P. Marshall Jr.
United States District Judge

 

8 Duale Z0A/
v

 
